BARFIELD, Judge.
In this workers’ compensation appeal the order of the deputy commissioner finding that the date of maximum medical improvement was February 15, 1982, is AFFIRMED.
The deputy commissioner’s denial of the claim for payment of services of Dr. Wilson *533for the claimant’s first visit to Dr. Wilson and for the EMG is REVERSED. Deinema v. Pierpoint Condominiums, 415 So.2d 811 (Fla. 1st DCA 1982); Benitoa v. Maritime Machine Products, Inc., 380 So.2d 560 (Fla. 1st DCA), cert. denied, 389 So.2d 1112 (Fla.1980); Schult Mobile Home Corp. v. Walling, 384 So.2d 251 (Fla. 1st DCA), review denied, 389 So.2d 1114 (Fla.1980).
MILLS and BOOTH, JJ., concur.